Citation Nr: 1445662	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating greater than 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to May 2002 with additional periods of service in the Texas National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a March 2014 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's September 2013 decision denying this claim, and remanded the case for compliance with the instructions in the joint motion.  

The Veteran testified at a hearing before the undersigned in September 2012.  A transcript is of record. 

The Board notes that during the March 2007 VA examination the issue of a scar of the right ankle was raised.  The scar was the result of the Veteran's right ankle surgery.  However, the issue of service connection for a residual scar of the right ankle has never been adjudicated by the RO, and therefore, is REFERRED to the RO for appropriate action.

Since the agency of original jurisdiction (AOJ) last adjudicated this claim in a May 2012 supplemental statement of the case (SSOC), additional evidence has been associated with the file in the form of VA treatment records and several VA examination reports which have not been considered by the AOJ.  As the Board is remanding the claim with respect to the issue of whether a rating greater than 20 percent is warranted, the AOJ will have an opportunity to consider this additional evidence on remand. 

The Board remanded service connection claims for a bilateral knee disorder, posttraumatic stress disorder (PTSD), depression, and migraines in September 2013.  These claims are still under development at the Appeals Management Center (AMC) and have not been recertified to the Board.  Accordingly, this decision is limited to the evaluation of the Veteran's right ankle disability.
The issue of entitlement to a rating greater than 20 percent for the Veteran's right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability is manifested by marked limitation of motion, without ankylosis. 


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, are satisfied for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to a rating greater than 10 percent for her service-connected right ankle disability.  For the following reasons, the Board finds that the criteria for a 20 percent rating have been met or approximated for the entire period on appeal.  The issue of whether a rating greater than 20 percent is warranted is addressed in the REMAND section of this decision below. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's right ankle disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of motion in the ankle.  A 20 percent evaluation is assigned for marked limitation of motion.  Normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2013).

The evidence supports assignment of a 20 percent rating for the Veteran's right ankle disability throughout the pendency of this claim.  At the January 2006 VA examination, the Veteran reported pain requiring ice applications as needed.  She also reported taking prescription pain medication.  She reported cramping and swelling, but denied weakness or stiffness.  She also reported using an ankle brace.  She indicated she was unable to run and was incapable of performing military, police or correctional facility work. 

On examination, no ankylosis was found.  She had plantar flexion to 35 degrees with dorsiflexion to 20 degrees.  Range of motion was not additionally limited on repetitive use.  X-rays showed mild tibiotalar joint effusion.  There was no evidence of subluxation or instability.

At the March 2007 VA examination, the Veteran reported constant pain and swelling of the right ankle and foot.  She also reported the pain could be relieved by rest and prescription medication.  She could not run, jump or kick without pain and could not balance on the right foot.  She also reported muscle spasms.  

On examination she had dorsiflexion to 20 degrees, which is normal, and plantar flexion to 45 degrees, which is normal.  Motion was limited by pain after repetitive use.  X-rays were negative for right ankle pathology.  There was no evidence of effusion, weakness, tenderness, subluxation, or guarding. 

In a February 2008 statement, the Veteran asserted that the March 2007 VA examination report did not accurately reflect her current complaints and range of motion of the ankle.  Because the Veteran argued that the March 2007 VA examination did not adequately capture the current severity of her ankle disability, another examination was provided in November 2010. 

At the November 2010 VA examination the Veteran reported that her right ankle pain was worse because she had severe aching and cramping with arthritis and swelling that limited which shoes she could wear.  She reported pain, stiffness, weakness, and swelling.  She was also limited in standing and walking.  

On examination there was no evidence of giving way or instability.  She had full dorsiflexion to 20 degrees and plantar flexion limited to 20 degrees, with no additional loss of motion on repetition.  There was no evidence of ankylosis.  X-rays showed no osseous, articular, or soft tissue abnormalities.  

At the September 2012 Board hearing the Veteran testified she had pain when walking and that she was unable to run or jump.  She also testified that her ankle would give out.

The limitation of plantar flexion to 20 degrees recorded in the November 2010 VA examination report is indicative of marked limitation of motion, as it represents a loss of more than half of the normal range.  See 38 C.F.R. § 4.71a, Plate II.  Therefore, a 20 percent rating is warranted under DC 5271.  See 38 C.F.R. § 4.71a.  Although the March 2007 VA examination report reflects findings of normal range of motion of the ankle, these findings are outliers compared with the January 2006 and November 2010 VA examination reports, both of which show significant limitation of range of motion.  Moreover, the evidence does not indicate improvement of the Veteran's right ankle disability during that time.  Rather, the Veteran's competent and credible statements describing significant functional limitations and pain with respect to the right ankle support the assignment of a 20 percent rating throughout the period under review, resolving any reasonable doubt in favor of the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Because the Veteran's right ankle disability has been assigned the maximum rating based on limitation of motion, the issue of whether a higher rating is warranted based on functional impairment is moot.  See Johnston, 10 Vet. App. at 85; see also DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45.  

The issues of whether the criteria for a rating higher than 20 percent have been met or approximated during the pendency of this appeal, whether higher or separate ratings are warranted under any other diagnostic code, and whether referral for extraschedular consideration is warranted are addressed in the REMAND section of this decision below. 

In sum, entitlement to a rating of 20 percent, but no higher, is granted for the Veteran's right ankle disability for the entire period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to a rating of 20 percent, but no higher, for a right ankle disability is granted, subject to the law governing payment of monetary benefits. 


REMAND

A VA examination of the right ankle was last performed in November 2010, and is now almost four years old.  There is evidence of possible worsening of the right ankle since that time.  Specifically, the Veteran testified at the September 2012 hearing that she was wearing a right ankle brace, and experienced giving way of the right ankle.  She also asserted in a November 2013 statement that she wore a metal brace from her right foot to her calf.  According to the November 2010 VA examination report, at that time she did not wear a brace or use an assistive device for her ankle, and there was no giving way or instability of the ankle.  Accordingly, a new examination is warranted to assess the current level of severity of the Veteran's right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998))); 38 C.F.R. § 3.327(a) (2013) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

The Veteran's outstanding VA treatment records dated since October 2013 must also be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records dated since October 2013 and associate them with the file (preferably the Virtual File).

2. Schedule the Veteran for a VA orthopedic examination to identify and evaluate all impairment involving her service-connected right ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail. 

3. After completing any other development that may be indicated, readjudicate the claim on the merits, with consideration of all evidence associated with the file since the May 2012 SSOC was issued, including the VA treatment records and examination reports.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


